Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has provided an amendment after a final rejection.
The applicant has not filed an AFCP 2.0 pilot program request. 
The amendment is under normal after final practice.
Claim 13 is amended to include the allowable subject matter. 
Claim 13’s amendment are entered. 
Claim 13 is allowed. 
The applicant has made a different amendment for claim 1-12 and added program instructions that are operable on the vehicle control unit.
The amendments of claims 1-12 raise new issues that require further consideration and/or search.
The amendments to claims 1-12 are not entered.
Applicant is advised to file an RCE to have the claim amendments entered and examined. 
Applicant also may cancel claims 1-12 and allow claim 13 to proceed to issuance and file those cancelled claims in a continuation patent application. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668